Case 3:20-cv-01436-MMH-PDB Document 10 Filed 01/22/21 Page 1 of 7 PageID 37




                     IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

VICTORIA CHAMPION,

        Plaintiff,                                  Case No.: 3:20-cv-01436-MMH-PDB

v.

BELLSOUTH TELECOMMUNICATIONS, LLC,
d/b/a AT&T

      Defendant.
_________________________________________/

             DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES
                        AND JURY DEMAND1

        COMES NOW, Defendant, (“Defendant” or “AT&T”), by and through its

undersigned counsel, and hereby responds to Plaintiff’s First Amended Complaint as

follows:

     1. Admitted that Plaintiff seeks relief under the FCCPA,TCPA, and common

        law Invasion of Privacy; denied that Plaintiff is entitled to any such relief.

     1. Admitted for jurisdictional purposes only; otherwise denied.

     2. Defendant is without sufficient information or knowledge to determine the

        veracity of the allegations contained in this paragraph.

     3. Defendant is without sufficient information or knowledge to determine the

        veracity of the allegations contained in this paragraph.



1
 Plaintiff’s Complaint numerical numbering of the paragraphs are off. Defendant nonetheless keeps
the numerical numbering of Plaintiff’s Complaint to keep consistency.

                                           Page 1 of 7
Case 3:20-cv-01436-MMH-PDB Document 10 Filed 01/22/21 Page 2 of 7 PageID 38




  4. Admitted that Plaintiff is an individual; otherwise Defendant is without

     sufficient information or knowledge to determine the veracity of the

     allegations contained in this paragraph.

  5. Defendant is without sufficient information or knowledge to determine the

     veracity of the allegations contained in this paragraph.

  6. Defendant is without sufficient information or knowledge to determine the

     veracity of the allegations contained in this paragraph.

  7. Defendant is without sufficient information or knowledge to determine the

     veracity of the allegations contained in this paragraph.

  8. Admitted the TCPA states what it state; otherwise Defendant is without

     sufficient information or knowledge to determine the veracity of the

     allegations contained in this paragraph.

  9. Admitted the TCPA states what it state; otherwise Defendant is without

     sufficient information or knowledge to determine the veracity of the

     allegations contained in this paragraph.

  10. Admitted the TCPA states what it state; otherwise Defendant is without

     sufficient information or knowledge to determine the veracity of the

     allegations contained in this paragraph.

  11. Admitted the TCPA states what it state; otherwise Defendant is without

     sufficient information or knowledge to determine the veracity of the

     allegations contained in this paragraph.



                                     Page 2 of 7
Case 3:20-cv-01436-MMH-PDB Document 10 Filed 01/22/21 Page 3 of 7 PageID 39




  12. Admitted the FCCPA states what it state; otherwise Defendant is without

     sufficient information or knowledge to determine the veracity of the

     allegations contained in this paragraph.

  13. Admitted the FCCPA states what it state; otherwise Defendant is without

     sufficient information or knowledge to determine the veracity of the

     allegations contained in this paragraph.

  14. Admitted the FCCPA states what it state; otherwise Defendant is without

     sufficient information or knowledge to determine the veracity of the

     allegations contained in this paragraph.

  15. Admitted the FCCPA states what it state; otherwise Defendant is without

     sufficient information or knowledge to determine the veracity of the

     allegations contained in this paragraph.

  16. Defendant is without sufficient information or knowledge to determine the

     veracity of the allegations contained in this paragraph.

  17. Defendant is without sufficient information or knowledge to determine the

     veracity of the allegations contained in this paragraph.

  25. Defendant is without sufficient information or knowledge to determine the

     veracity of the allegations contained in this paragraph.

  26. Defendant is without sufficient information or knowledge to determine the

     veracity of the allegations contained in this paragraph.

  27. Defendant is without sufficient information or knowledge to determine the

     veracity of the allegations contained in this paragraph.
                                     Page 3 of 7
Case 3:20-cv-01436-MMH-PDB Document 10 Filed 01/22/21 Page 4 of 7 PageID 40




  28. Defendant is without sufficient information or knowledge to determine the

     veracity of the allegations contained in this paragraph.

  29. Defendant is without sufficient information or knowledge to determine the

     veracity of the allegations contained in this paragraph.

  30. Denied.

  31. Denied.

  32. Denied.

  33. Denied.

  34. Denied.

  35. Denied.

  36. Denied.

  37. Denied.

  38. Denied.

  39. Denied.

  40. Denied.

                                       Count I

     Defendant re-alleges and reincorporates paragraphs 1 through 19 as if fully

     restated herein.

  41. Admitted that the FCCPA states what it states; otherwise, denied.

  42. Denied.

  43. Denied.

                                       Count II
                                     Page 4 of 7
Case 3:20-cv-01436-MMH-PDB Document 10 Filed 01/22/21 Page 5 of 7 PageID 41




     Defendant re-alleges and reincorporates paragraphs 1 through 19 as if fully

     restated herein.

  44. Admitted that the TCPA states what it states; otherwise, denied.

  45. Denied.

  46. Denied.

  47. Denied.

  48. Denied.

                                        Count I

     Defendant re-alleges and reincorporates paragraphs 1 through 19 as if fully

     restated herein.

  49. Admitted that the restate and case law cited herein state what it states;

     otherwise, denied.

  50. Denied.

  51. Denied.

  52. Denied.

  53. Denied.

  54. Denied.

  55. Denied.

  56. Denied.




                                      Page 5 of 7
Case 3:20-cv-01436-MMH-PDB Document 10 Filed 01/22/21 Page 6 of 7 PageID 42




                          FIRST AFFIRMATIVE DEFENSE

         Defendant asserts, without admitting any liability whatsoever, that Plaintiff

lacks standing as he/she has suffered no injury-in-fact as the result of any act or

omission by Defendant.

                         SECOND AFFIRMATIVE DEFENSE

         Defendant asserts, without admitting any liability whatsoever, that any

violation of state law law in its dealings with Plaintiffs was a bona fide error,

notwithstanding the maintenance of procedures reasonably adapted to avoid such

error.

                          THIRD AFFIRMATIVE DEFENSE

         Defendant asserts without admitting any liability whatsoever, Plaintiff

provided prior express consent to receiving calls made using an automated telephone

dialing system and/or an artificial or prerecorded voice on his/her cellular

telephone.

                         FOURTH AFFIRMATIVE DEFENSE

         Defendant asserts, without admitting any liability whatsoever, that its doesn’t

utilize an ATDS as defined by the TCPA to place any calls about which this lawsuit

pertain.




                                         Page 6 of 7
Case 3:20-cv-01436-MMH-PDB Document 10 Filed 01/22/21 Page 7 of 7 PageID 43




                         FIFTH AFFIRMATIVE DEFENSE

      Defendant asserts, without admitting any liability whatsoever, the Plaintiff’s

claims may be barred in whole or in part by the applicable statute of limitations found

under in the FCCPA and/or TCPA.

                                  JURY DEMAND

      Defendant hereby demands a trial by jury on all issues so triable.

      WHEREFORE, Defendant, respectfully requests this Court to DISMISS

Plaintiffs’ claims with prejudice and for any such other relief as this court deems just

and proper.

                                         Respectfully submitted by:

                                         /s/ Charles J. McHale
                                         CHARLES J. MCHALE, ESQ.
                                         Florida Bar No.: 0026555
                                         GOLDEN SCAZ GAGAIN, PLLC
                                         1135 Marbella Plaza Drive
                                         Tampa, Florida 33619
                                         Phone: (813) 251-5500
                                         Fax: (813) 251-3675
                                         cmchale@gsgfirm.com
                                         Counsel for Defendant




                                       Page 7 of 7
